Case: 14-14300    Date Filed: 05/12/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 14-14300
                             Non-Argument Calendar
                           ________________________

                        D.C. Docket No. 9:14-cr-80064-JIC-1

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

KATAY JOSEPH,
a.k.a. Tyler Jones,
a.k.a. David Johnson,

                                              Defendant - Appellant.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (May 12, 2015)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

         Katay Joseph appeals his conviction for possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). He argues
               Case: 14-14300    Date Filed: 05/12/2015    Page: 2 of 6


that the district court erred in denying his motion to suppress guns that were found

during an inventory search of the rental car that he was driving after he and his

passenger were arrested during a traffic stop. Mr. Joseph bases his argument on

two grounds: (1) that the traffic stop was pretextual, and therefore, violated his

Fourth Amendment rights; and (2) that the inventory search was illegal because the

officers failed to follow established procedures prior to searching the rental car.

      Mr. Joseph also challenges his 180-month sentence. He contends that the

district court erred in applying the 15-year mandatory sentence under the Armed

Career Criminal Act, 18 U.S.C. § 924(e), because his three prior drug convictions,

for violations of Florida Statute § 893.13, were not “controlled substance offenses”

as defined in § 4B1.2(b) of the Sentencing Guidelines. After careful review of the

parties’ briefs, we affirm.

                                          II

      In reviewing the denial of a motion to suppress, we review the district

court’s “findings of fact for clear error and its application of the law to those facts

de novo.” United States v. Ramirez, 476 F.3d 1231, 1235-36 (11th Cir. 2007). We

construe all facts in the light most favorable to the party that prevailed in the

district court, which, in this case, is the government. See id. at 1235-36. “We

review de novo whether a prior conviction is a serious drug offense within the




                                           2
                  Case: 14-14300   Date Filed: 05/12/2015   Page: 3 of 6


meaning of the ACCA.” United States v. Robinson, 583 F.3d 1292, 1294 (11th

Cir. 2009).

                                               III

      Binding precedent forecloses all but one of Mr. Joseph’s arguments.

      As for his first claim—that the traffic stop was unlawful because it was

pretextual—the Supreme Court has held that “the constitutional reasonableness of

traffic stops [does not] depend[ ] on the actual motivations of the individual

officers involved.”       Whren v. United States, 517 U.S. 806, 813 (1996).

Accordingly, as long as an officer had “probable cause to believe that a traffic

violation . . . occurred[,]” the traffic stop will be deemed lawful. Id. at 810. At

Mr. Joseph’s suppression hearing, Officers McGriff and Christoffel (the officers

who conducted the traffic stop) testified that they observed Mr. Joseph operating

the vehicle without wearing a seat belt, which is a traffic violation under Florida

law. See Fla. Stat. § 316.614(4)(b). Because Mr. Joseph did not present any

evidence to controvert the police officers’ testimony, the district court did not

clearly err in crediting that testimony and finding that the traffic stop was

constitutional.

      With respect to the assertion that the district court improperly applied the

ACCA enhancement, we recently held that violations of § 893.13(1) of the Florida

Statutes qualify as “controlled substance offenses” under § 4B1.2(b) of the


                                           3
              Case: 14-14300    Date Filed: 05/12/2015   Page: 4 of 6


Sentencing Guidelines. See United States v. Smith, 775 F.3d 1262, 1268 (11th Cir.

2014). Thus, we conclude that the district court properly classified Mr. Joseph as

an armed career criminal for purposes of ACCA.

      Mr. Joseph’s remaining argument—that the inventory search was illegal—is

not foreclosed by precedent, but it is without merit. The Supreme Court has held

that inventory searches of lawfully impounded vehicles are an exception to the

general warrant requirement of the Fourth Amendment. See Colorado v. Bertine,

479 U.S. 367, 371 (1987). For an impoundment of a vehicle to be lawful, it must

be done according to an established routine practice and “on the basis of something

other than suspicion of evidence of criminal activity.” Florida v. Wells, 495 U.S.

1, 4 (1990). The established procedure, however, need not be detailed. United

States v. Johnson, 777 F.3d 1270, 1277 (11th Cir. 2015). For example, we have

upheld an inventory search where the district court had indicated that a police

department’s policy “‘permitted impoundment under the circumstances’ and ‘the

defendant had not countered th[e] assertion.’” Id.

      Mr. Joseph first points to Florida’s Nonresident Violator Compact, Fla. Stat.

§ 322.50, as evidence that the officers failed to follow established procedures. He

contends that because he was an out-of-state resident, the Compact required the

officers to issue him a citation for the seat belt violation and release him on his

own recognizance instead of detaining him. Mr. Joseph’s argument, however, fails


                                         4
              Case: 14-14300     Date Filed: 05/12/2015   Page: 5 of 6


to recognize a major point—the Compact only permits a police officer to release a

motorist on his promise to appear if he possesses a “driver license issued by a party

jurisdiction.” Fla. Stat. § 322.50, Art. III. Mr. Joseph admitted that he did not

have a driver license, and the officers arrested him based on his admission. The

officers also arrested the passenger, Michael Jeon-Poix, for possession of

marijuana after he admitted that he had a small quantity of weed in his pocket.

Thus, the officers were well within their rights to arrest both men and subsequently

impound and search the rental car.

      Mr. Joseph also claims that the officers violated the Riviera Beach Police

Department’s impoundment policy by not granting him the opportunity to call

someone to recover the rental car prior to impounding it. Although the officers

generally agreed with Mr. Joseph’s characterization of the Department’s policy,

Officer McGriff testified at the suppression hearing that, due to liability concerns,

police officers are only permitted to release the vehicle to its owner or the person

who rented the car. Officer Christoffel testified that he did not recall finding a

rental agreement or any other document that would have indicated who rented the

vehicle, and under such circumstances, rental companies have requested that the

Department automatically tow the vehicle without first contacting them. Again,

Mr. Joseph did not offer any evidence to counter this testimony. Accordingly, the




                                         5
              Case: 14-14300     Date Filed: 05/12/2015   Page: 6 of 6


district court did not clearly err in finding that the officers acted pursuant to the

Department’s policy and that the impoundment and inventory search were legal.

                                         IV

      For the foregoing reasons, we affirm Mr. Joseph’s conviction and sentence.

AFFIRMED.




                                         6